DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered. Currently, claims 1-12 and 19 are pending, with claims 13-18 cancelled and claims 1-7 and 12 amended. The following is a complete response to the June 15, 2022 communication. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco (US 2016/0235474 A1), hereinafter Prisco, in view of Habib (US 2010/0049191 A1), hereinafter Habib. 

Regarding claim 1, Prisco teaches an apparatus comprising: 
a debrider that includes: an outer blade (Fig. 4: cutting window 224; [0025]); 
an insulator disposed directly on the outer blade (Fig. 7: insulating coating 270; [0029]); 
an electrical conductor disposed on the insulator (Fig. 7: second elongate electrode body 262; [0028]-[0029]); 
and a leg extending from the electrical conductor (Fig. 7: second elongate electrode body 262; [0028]-[0029]); 
a sheath (Fig. 4: outer shaft 220; [0025]) that includes: an elongated hollow tube (Fig. 4). 
Prisco fails to teach the elongated hollow tube having a wall comprised of polymeric material; and at least one electrical lead embedded inside the wall, wherein the at least one electrical lead is configured to couple with the electrical conductor via the leg.
However, Habib teaches the elongated hollow tube having a wall comprised of polymeric material ([0023]); and at least one electrical lead embedded inside the wall, wherein the at least one electrical lead is configured to couple with the electrical conductor via the leg ([0023] – The “leg” is understood to be any extension at one end of the electrical conductor which allows for an electrical connection to be maintained. Therefore, any electrical lead or wire which connects an electrical conductor to a power source must also be connected to the leg or extension of said electrical conductor in order to maintain the electrical connection. 
Prisco is considered analogous to the claimed invention because it discloses a bipolar electrosurgical device comprising a blade assembly and an open window at the distal end for treating tissue with RF energy. Habib is considered analogous to the claimed invention because it discloses a flexible RF device comprising a tube made of polymer material for treating tissue within the body. Since both references disclose elongate medical devices to treating tissue with RF energy, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the sheath of Prisco to be formed of a polymer material and to include an electrical connection embedded within the wall of the sheath. Such a modification would merely be a simple substitution of interchangeable sheaths of electrosurgical devices in order to produce a predictable result, such as safely maintaining an electrical connection between the distal treatment end and the power source (see MPEP 2143).

Regarding claim 2, the combination of Prisco and Habib teaches where the at least one electrical lead comprises a single electrical lead along a length of the tube (Habib [0023]).

Regarding claim 4, Prisco further teaches where a distal portion of the sheath is flexible in a semi-rigid fashion including the wall ([0024]-[0025], [0033]) but fails to teach the at least one electrical lead is bendable at the distal portion.
	However, Habib teaches where the at least one electrical lead is bendable at the distal portion ([0023] – if the outer tube is formed from a flexible polymer material, then the wire embedded within the wall of the outer tube must also be flexible to bend and flex with the outer tube).

Regarding claim 6, the combination of Prisco and Habib teaches where opposite ends of the at least one electrical lead are exposed at opposite ends of the tube (Habib [0023] - the proximal end of the wire embedded in the outer tube must be exposed to some extent or order to an electrical connection to the RF generator).

Regarding claim 7, the combination of Prisco and Habib further teaches wherein the debrider is mechanically connected to a distal end of the tube (Prisco Fig. 5) and the debrider comprises an electrically conductive member which is electrically connected to a distal end of the at least one electrical lead (Prisco Fig. 5: second electrode 264, second elongate electrode body 262, first elongate electrode body 220; [0028]).

Regarding claim 8, the combination of Prisco and Habib teaches further comprising an electrically insulating member located over a connection of the electrically conductive member to the distal end of the at least one electrical lead (Prisco Fig. 7: insulating coating 270).

Regarding claim 9, the combination of Prisco and Habib teaches where the electrically conductive member comprises a portion of a bipolar trace for bipolar coagulation (Prisco [0021], [0027]-[0029]).

Regarding claim 10, the combination of Prisco and Habib teaches where the debrider includes an inner blade that extends through the sheath (Prisco Figs. 8A-8B: inner cutting tip 208, inner sheath 224).

Regarding claim 11, the combination of Prisco and Habib teaches wherein the sheath is polymeric (Habib [0023]) and the polymeric sheath and the at least one electrical lead are configured to provide radiofrequency (RF) energy for a surgical operation when the polymeric sheath is connected to a RF energy source (Prisco [0005], [0021], [0029]).
 
Regarding claim 12, the combination of Prisco and Habib teaches wherein the polymeric sheath comprises at least one electrical lead (Habib [0023]). 

Regarding claim 19, the combination of Prisco and Habib teaches wherein the leg extends away from a distal end of the outer blade towards the sheath (Prisco Fig. 5: first and second elongate electrode bodies 220 and 262). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Prisco in view of Habib and further in view of Beer (US 2008/0125754 A1), hereinafter Beer.
Regarding claim 3, the combination of Prisco and Habib does not teach wherein the at least one electrical lead comprises two electrical leads. 
However, Beer teaches where the at least one electrical lead comprises two electrical leads extending along a length of the tube (Fig. 3: polymer tube 12, electrically conductive material 18; [0005]). 
Beer is considered analogous to the claimed invention because it discloses a polymer tube comprising embedded electrical conductors to be coupled with one or more medical devices ([0002]). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Prisco in view of Habib to include multiple electrical conductors embedded within the sheath. Such a modification would merely be a simple substitution of interchangeable polymer sheaths containing embedded electrical conductors in order to produce a predictable result (see MPEP 2143).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Prisco in view of Habib and further in view of Utley (US 2009/0012512 A1), hereinafter Utley.
Regarding claim 5, the combination of Prisco and Habib does not teach where the tube is formed by extruding the tube onto the at least one electrical lead to form the at least one electrical lead embedded inside the wall.
	However, Utley teaches where the tube is formed by extruding the tube onto the at least one electrical lead to form the at least one electrical lead embedded inside the wall ([0201]).
Utley is considered analogous to the claimed invention because it discloses an ablation device with at least one electrical wire embedded within the sheath. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to form the sheath with embedded electrical wires from the combination of Prisco and Habib through extrusion. Such a modification in forming said sheath would yield the predictable result of safely maintaining the electrical connection within an electrosurgical device to be used for treatments within the body. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Accordingly, claims 1-12 and 19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/M.N.D./Examiner, Art Unit 3794